                Case 5:17-cr-00068-EJD Document 267 Filed 09/17/19 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

 Date: September 17, 2019          Time: 10:04-10:27 am                Judge: Edward J. Davila
                                   Total Time: 23 Mins.
 Case No.: 17-cr-00068-EJD- Case Name: UNITED STATES v. Gerber Morales(P)(C)(I)
 8

Attorney for Plaintiff: Stephen Meyer
Attorney for Defendant: Carleen Arlidge

  Deputy Clerk: Adriana M. Kratzmann                  Court Reporter: Irene Rodriguez

  Interpreter: Lupita Arce(Spanish)                   Probation Officer: Robert Tenney (for Kyle Pollak)

                                   PROCEEDINGS - SENTENCING

Defendant is present and in-custody assisted by the Spanish language interpreter. Hearing held.
Defendant is hereby committed to the custody of the Bureau of Prisons (BOP) to be imprisoned
for a term of 72 months. This term consists of 72 months on each of Cts. 1 and 3 of the Second
Superseding Indictment (Dkt. 147 filed 8/16/2018) said term to be served concurrent to one
another.
The Court imposed a 5-year term of supervised release. Said term consists of 5 years on each of
Cts. 1 and 2, said term shall run concurrently to one another if the defendant is not deported. The
Court adopts the Probation Officer’s recommendations for standard and special conditions (SEE
JUDGMENT).
The Court orders defendant’s interest forfeited as to the forfeiture items and the Government shall
submit an order to the Court.
$200 Special Assessment Fee imposed due immediately; Fine waived;
Defendant is remanded to the custody of the BOP;
The Court makes the following recommendations to the BOP: 1) that the defendant be designated to a
facility as close to the Santa Cruz, California where the defendant’s family resides. The Court finds that
family visitation enhances rehabilitation; and 2) to the extent possible that the defendant receive
rehabilitation services to include counseling for PTSD and substance abuse and services to complete
GED. The Government orally requests that the Court dismiss the underlying Counts in the previous
Indictment. The Court ordered those Indictments dismissed as to this defendant.


                                                                                          Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                              Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
 I: Interpreter
                                                                                                            CC:
